Citation Nr: 1613600	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for tremors, to include as secondary to chemical or asbestos exposure and/or the service-connected posttraumatic stress disorder (PTSD).

(The issues of entitlement to increased disability ratings for PTSD and bilateral hearing loss, as well as entitlement to a total disability rating based on individual unemployability (TDIU) are the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to March 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  A September 2010 rating decision denied service connection for tremors.  In May 2011, the Veteran submitted a claim for service connection for tremors to the bilateral hands.  In September 2011, the Veteran submitted additional argument in support of this claim.  In a February 2012 rating decision, the RO confirmed and continued the denial of service connection for tremors, finding that new and material evidence had not been submitted.  However, as the Veteran submitted this additional evidence prior to the expiration of the appeal period, the Board has considered this evidence as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

In September 2013, the Veteran and his spouse testified during a Video Conference hearing before the undersigned.  

In May 2015, the Board remanded the claim for further development.  The matter is now back before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains the transcript from the Board Video Conference hearing dated in September 2013.  The Virtual VA paperless claims processing system also contains VA treatment records dated from December 2011 to December 2012, from February 2013 to March 2013, from August 2013 to October 2015, and from August 2013 to July 2015.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of service connection for a back disorder and a deviated septum, as well as applications to reopen claims for service connection of melanoma and scars, have been raised by the record in May 2011 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with essential tremors.  He has complained of a history of longstanding tremors dating back to his service in the Navy.  The Veteran has raised several theories of entitlement regarding the etiology of his tremors.  First, the Veteran has asserted that his tremors may be related to his exposure to chemicals such as lead and arsenic in service.  In this regard, the Veteran contended that he was exposed to jet fuels, chemicals, and heavy metals on board his ship in service.  He noted that VA lab results dated in October 2012 revealed arsenic and lead in his blood.  He indicated that one of his duties on board the ship in service was chipping lead paint prior to applying lead coat paint to the ship.  He pointed to research suggesting that a chronic exposure to certain heavy metals, including lead and arsenic, resulted in damage to peripheral nerves, usually causing weakness, tingling, and a loss of sensation in the hands and feet.  The Veteran also pointed to research indicating that lead was a toxicant that caused tremors and cerebellar damage.  See February 2015 and November 2015 submissions.  The Veteran has also asserted that his tremors may be related to asbestos exposure in service.  Finally, the Veteran has asserted that his tremors may be caused or aggravated by his service-connected PTSD, to include the use of alcohol to self-treat the service-connected PTSD and/or the medications used to treat the PTSD.

The Veteran's service treatment records are silent for any complaints or diagnoses of tremors.  The Veteran's service personnel records confirm that he had service on the USS Saratoga, and that his naval occupation was a storekeeper.  The Board notes that the Veteran alleges asbestos exposure due to smoke inhalation and scraping paint, and concedes that the ship history for the USS Saratoga shows that there was a fire aboard ship, and that service connection for the Veteran's PTSD is based on having witnessed the fire.

In a VA treatment record dated in January 2012, the Veteran complained of facial tics and hand tremors, which he believed to be attributed to his use of WBT.  In a VA treatment record dated in September 2014, the Veteran complained of a history of longstanding tremors, difficulty with memory, and other cognitive processes.  The physician noted that the Veteran's ongoing depression and PTSD symptomatology likely affected his focus and attention, and contributed to his cognitive complaints.  In a VA treatment record dated in June 2015, the assessment was "likely essential tremor."  The physician noted that this was first noticed in the Veteran's late teens and has been persistent over many years, which is characteristic of essential tremors.  The physician noted that Parkinson's was very unlikely, as it was not associated with any other neurological findings.  The physician opined that the tremors could be related to hyperthyroidism, B12 deficiency, electrolyte imbalance, heavy metals like arsenic and lead, or kidney/liver disease.  The physician noted further that other possibilities included ETOH-induced tremor, or a physiological drug-induced tremor from the Veteran's albuterol, theophylline, and/or sertraline.  The physician explained that because the tremors began in the 1960's, long before using any of these medications, it was likely these substances did not explain the etiology of the tremor, but rather, could be exacerbating an underlying essential tremor.  VA lab results dated in August 2012 noted 1 ug/dL of lead in the Veteran's blood.

In a VA neurological examination dated in July 2015, the examiner noted a diagnosis of essential tremors in the bilateral hands, chin, and legs.  The examiner noted that the Veteran had undergone extensive evaluation, and the consensus was that he had essential tremors.  The examiner noted that although it was not at all definite at this time, some of the Veteran's presentation has also raised the possibility of early concomitant parkinsonism.  The Veteran reported that his tremors began in the Navy, but at that time, he was told it was just nervousness.  The Veteran indicated that he was worried about his exposure to asbestos and chemicals from cleaning solutions, paint chips, aviation fuel, and smoke from the stack on his ship.  The examiner noted that the Veteran was also service connected for PTSD, and reported that he began drinking alcohol in service as a means to forget about all of the death he was seeing.  The examiner found that the Veteran's essential tremor disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there was no conventionally accepted neurological literature which related essential tremors to PTSD, alcohol use, or asbestos or chemical exposure.  The examiner noted further that there was no report of tremors in the Veteran's service treatment records.

The Board finds this opinion to be inadequate as it did not sufficiently address all of the Veteran's contentions, and it contained little rationale.  First, although the examiner found that there was no conventionally accepted neurological literature which related essential tremors to PTSD, alcohol use, or asbestos or chemical exposure, the examiner failed to address the medical literature cited to and provided by the Veteran and his representative.  See January 2015 and October 2015 submissions.  This literature discussed the relationship between certain neurotoxins, such as jet fuel and lead-poisoning, and tremors.  The examiner also failed to address the June 2015 treatment record acknowledging a possible relationship between tremors and heavy metals like arsenic and lead, ETOH, or physiological drugs such as the sertraline used to treat the Veteran's service-connected PTSD.  Finally, the examiner failed to provide an opinion on whether the tremors disability could have been aggravated by the service-connected PTSD, to include any of the medications used to treat the PTSD or the alcohol used to self-treat the PTSD.  In particular, the June 2015 physician found that because the tremors began in the 1960's, long before using any of these medications, it was likely the Veteran's medications, such as sertraline, did not explain the etiology of the tremor, but rather, could be exacerbating an underlying essential tremor.  The June 2015 physician also noted a possibility of ETOH-induced tremors.

In light of the foregoing, the Veteran should be afforded another examination to determine the nature and etiology of any currently diagnosed disorder manifested by tremors, to include essential tremors, to specifically include whether any currently diagnosed disability manifested by tremors was caused or aggravated by an in-service event or injury, including his service-connected PTSD and/or the alcohol or medications used to treat the PTSD, and/or possible lead, chemical, or asbestos exposure.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers, to include records from the Wadsworth VA dated in 1973 or 1974 pertaining to the Veteran's skin disorder.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA neurological 
	examination to determine the nature and etiology of 
	any disorder manifested by tremors that may be 
	present.  All necessary tests and studies should be 
	accomplished and all complaints and clinical 
	manifestations should be reported in detail.  The entire 
	claims file, including a copy of this remand, should be 
	reviewed in conjunction with the above evaluation.  
	The examiner should:

	(a) Identify any currently diagnosed disorder 
	manifested by tremors, to include essential tremors.

	(b) Determine whether it is at least as likely as not (50 
	percent probability) that any currently diagnosed 
	disorder manifested by tremors was caused by, or is 
	otherwise related to, the Veteran's active duty service, 
	to include exposure to chemicals (lead, arsenic, 
	cleaning solutions, paint chips, aviation fuel, and 
	smoke) or asbestos therein.

(c) Determine whether it is at least as likely as not (50 percent probability) that any currently diagnosed disorder manifested by tremors was caused or aggravated by the service-connected PTSD, to include the use of alcohol to self-treat the service-connected PTSD and/or the medications used to treat the PTSD.

The examiner should note and address the June 2015 VA treatment record, which noted a possible relationship between tremors and heavy metals like arsenic and lead, ETOH (alcohol), or physiological drugs such as the sertraline used to treat his PTSD.  The examiner should also consider any medical literature submitted by the Veteran in support of his claim.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

3.   After completing all indicated development, 
   readjudicate the claim for service connection for 
	tremors.  If the benefit sought remains denied, the case 
	should be returned to the Board after compliance with 
	requisite appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







